Case 0:17-cr-60223-BB Document 286 Entered on FLSD Docket 06/11/2021 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 17-cr-60223-BLOOM

  UNITED STATES OF AMERICA,

         Plaintiff,
  v.

  PEDRO REYES,

        Defendant.
  ______________________________/

                  ORDER ON MOTION FOR COMPASSIONATE RELEASE

         THIS CAUSE is before the Court upon pro se Defendant Pedro Reyes’s (“Defendant”)

  Second Renewal Emergency Motion Based on New Facts and Evidence, Relevant to Mr. Reyes

  Compassionate Release Motion Pursuant to 18 U.S.C. § 3582(c)(1)(A) Sentence Reduction, ECF

  No. [277] (“Motion”). The Government filed its Response, ECF No. [278], to which Defendant

  filed a Reply, ECF No. [280], and a supplement, ECF No. [281]. The Court has carefully reviewed

  the Motion, all opposing and supporting submissions, the record in this case, the applicable law,

  and is otherwise fully advised. For the reasons set forth below, the Motion is denied.

       I. BACKGROUND

         On May 31, 2018, the Court sentenced Defendant to a term of imprisonment of 108 months,

  followed by a three-year term of supervised release, for the conspiracy to commit money

  laundering. ECF No. [186]. At sentencing, Defendant had a criminal history score of 2, relating to

  a 2002 conviction for battery on a law enforcement officer. ECF No. [177] ¶¶ 141, 144. He also

  had multiple convictions and arrests ranging from burglary to grand theft to battery. Id. ¶¶ 140–

  152. Defendant is 42 years old and currently incarcerated at FCI Coleman Low with a projected

  release date of March 23, 2026. Defendant’s BOP compassionate release request was denied on
Case 0:17-cr-60223-BB Document 286 Entered on FLSD Docket 06/11/2021 Page 2 of 10

                                                                      Case No. 17-cr-60223-BLOOM


  April 10, 2020. ECF No. [256-1] at 4. Defendant now asks the Court, for the third time,1 to release

  him in light of the COVID-19 pandemic because he has preexisting health conditions, including

  asthma, heart palpitations, and arrythmia. ECF No. [277]; ECF No. [279] (medical records). The

  Government opposes the Motion. ECF No. [278].

         SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

  across the world and have impacted every person’s life. The United States is currently reporting

  more confirmed cases of COVID-19 and resulting deaths than any other country, with close to

  33,225,000 confirmed cases and over 595,500 reported deaths as of June 10, 2021.2 The COVID-

  19 pandemic poses a serious danger to society at large. Moreover, COVID-19 poses a higher risk

  to incarcerated individuals who are unable to practice public health precautions that are otherwise

  available to the general public, such as social distancing practices.

         As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

  William Barr has urged the Bureau of Prisons (“BOP”) to move vulnerable inmates out of penal

  institutions and into home confinement, where appropriate. See Mem. from Attorney Gen. William

  Barr for Dir. of Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most

  Affected by COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download

  (“Memorandum”). The Memorandum identifies several facilities that have been particularly

  affected and should be given priority in the BOP’s consideration of implementing home

  confinement, including FCI Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. The Attorney General

  has made the express finding that extant emergency conditions are materially affecting BOP



  1
    See ECF Nos. [272] & [274] (the Court’s prior orders denying Defendant’s requests for compassionate
  release).
  2
    COVID Data Tracker, Centers for Disease Control and Prevention, https://covid.cdc.gov/covid-data-
  tracker/#trends_dailytrendscases (last updated June 10, 2021).


                                                    2
Case 0:17-cr-60223-BB Document 286 Entered on FLSD Docket 06/11/2021 Page 3 of 10

                                                                       Case No. 17-cr-60223-BLOOM


  functioning and has directed the BOP to immediately maximize transfers to home confinement for

  all eligible inmates at the specifically named facilities and other similarly situated facilities where

  COVID-19 is materially affecting operations. Id. The Memorandum further directs the BOP to

  review all inmates who have COVID-19 risk factors, as established by the Centers for Disease

  Control and Prevention (“CDC”), to determine their suitability for home confinement, while also

  emphasizing the importance of protecting the public from individuals who may pose a danger to

  society, and recognizing the need to avoid over-burdening law enforcement with “the

  indiscriminate release of thousands of prisoners onto the streets without any verification that those

  prisoners will follow the laws when they are released . . . and that they will not return to their old

  ways as soon as they walk through the prison gates.” Id. at 2-3. Finally, the Memorandum stresses

  the need for careful and individualized determinations regarding the propriety of releasing any

  given inmate to home confinement and discourages indiscriminate releases. Id. at 3.

     II. LEGAL STANDARD

         “Generally, a court ‘may not modify a term of imprisonment once it has been imposed.’”

  United States v. Pubien, 805 F. App’x 727, 729 (11th Cir. 2020) (quoting 18 U.S.C. § 3582(c)).

         “The authority of a district court to modify an imprisonment sentence is narrowly
         limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
         2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
         a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
         motion and extraordinary or compelling circumstances warrant modification or if
         the defendant is at least 70 years old and has served 30 years in prison; (2) if the
         modification is expressly permitted by statute or Federal Rule of Criminal
         Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
         been lowered as a result of an amendment to the Guidelines by the Sentencing
         Commission. 18 U.S.C. § 3582(c).

  United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

  Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

  1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority



                                                    3
Case 0:17-cr-60223-BB Document 286 Entered on FLSD Docket 06/11/2021 Page 4 of 10

                                                                     Case No. 17-cr-60223-BLOOM


  to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

  Rivas, 800 F. App’x 742, 745 (11th Cir. 2020) (quoting United States v. Puentes, 803 F.3d 597,

  605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291, 1296-97 (11th Cir.

  2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

         Defendant seeks relief specifically under the compassionate release provision,

  § 3582(c)(1)(A), which states:

         (c) Modification of an imposed term of imprisonment.— The court may not modify
         a term of imprisonment once it has been imposed except that—
         (1) in any case—
         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
         of the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
         § 3553(a)] to the extent that they are applicable, if it finds that—
                 (i) extraordinary and compelling reasons warrant such a reduction . . . .
                 ....
         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A)(i).

         The existing policy statement provides that,

         Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
         § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
         term of supervised release with or without conditions that does not exceed the
         unserved portion of the original term of imprisonment) if, after considering the
         factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
         court determines that—

              (1)(A) extraordinary and compelling reasons warrant the reduction; or

                (B) the defendant (i) is at least 70 years old; and (ii) has served at least 30
                years in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c)
                for the offense or offenses for which the defendant is imprisoned;




                                                  4
Case 0:17-cr-60223-BB Document 286 Entered on FLSD Docket 06/11/2021 Page 5 of 10

                                                                    Case No. 17-cr-60223-BLOOM


            (2) the defendant is not a danger to the safety of any other person or to the
            community, as provided in 18 U.S.C. § 3142(g); and

            (3) the reduction is consistent with this policy statement.

        Commentary

        Application Notes:

        1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
        requirements of subdivision (2), extraordinary and compelling reasons exist under
        any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.—

                   (i) The defendant is suffering from a terminal illness (i.e., a serious and
                   advanced illness with an end of life trajectory). A specific prognosis of
                   life expectancy (i.e., a probability of death within a specific time period)
                   is not required. Examples include metastatic solid-tumor cancer,
                   amyotrophic lateral sclerosis (ALS), end-stage organ disease, and
                   advanced dementia.

                   (ii) The defendant is—

                       (I) suffering from a serious physical or medical condition,

                       (II) suffering from a serious functional or cognitive impairment, or

                       (III) experiencing deteriorating physical or mental health because of
                       the aging process,

                   that substantially diminishes the ability of the defendant to provide self-
                   care within the environment of a correctional facility and from which he
                   or she is not expected to recover.

               (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii)
                   is experiencing a serious deterioration in physical or mental health
                   because of the aging process; and (iii) has served at least 10 years or 75
                   percent of his or her term of imprisonment, whichever is less.

               (C) Family Circumstances.—

                   (i) The death or incapacitation of the caregiver of the defendant’s minor
                   child or minor children.




                                                  5
Case 0:17-cr-60223-BB Document 286 Entered on FLSD Docket 06/11/2021 Page 6 of 10

                                                                      Case No. 17-cr-60223-BLOOM


                     (ii) The incapacitation of the defendant’s spouse or registered partner
                     when the defendant would be the only available caregiver for the spouse
                     or registered partner.

                 (D) Other Reasons.—As determined by the Director of the Bureau of
                     Prisons, there exists in the defendant’s case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

  U.S. Sent’g Guidelines Manual § 1B1.13 (U.S. Sent’g Comm’n 2018). Defendant argues that the

  Court is not bound by the existing Sentencing Guidelines policy statement and may exercise its

  discretion in determining the existence of extraordinary and compelling reasons.

         Although the existing policy statement still assumes compassionate release “may be

  granted only upon motion by the Director of the Bureau of Prisons,” the Court of Appeals for the

  Eleventh Circuit recently decided that § 1B1.13 is applicable for all § 3582(c)(1)(A) motions, whether

  filed by the BOP or by a defendant directly, and that courts do not have discretion to develop “other

  reasons” to justify a reduction in a defendant’s sentence. See United States v. Bryant, 996 F.3d 1243,

  1248 (11th Cir. 2021). Accordingly, the Court must apply § 1B1.13 to determine whether

  extraordinary and compelling circumstances exist.

         Moreover, § 3582 delineates how this Court should analyze whether a defendant is entitled

  to a sentence modification.

         First, when the defendant brings the motion himself, the Court must ascertain
         whether he “has fully exhausted all administrative rights to appeal a failure of the
         Bureau of Prisons to bring a motion on the defendant’s behalf or [whether there has
         been a] lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the
         Court should “consider[] the factors set forth in section 3553(a) to the extent that
         they are applicable.” Id. Third, the Court should turn to the “extraordinary and
         compelling reasons” test . . . . And fourth, the Court should determine whether the
         defendant poses a “danger to the safety of any other person or to the community,
         as provided in 18 U.S.C. § 3142(g).” Id.

  United States v. Stuyvesant, 454 F. Supp. 3d 1236, 1238 (S.D. Fla. 2020).




                                                    6
Case 0:17-cr-60223-BB Document 286 Entered on FLSD Docket 06/11/2021 Page 7 of 10

                                                                       Case No. 17-cr-60223-BLOOM


         Thus, in order to grant Defendant’s request pursuant to § 3582(c)(1)(A), the Court must:

  (1) find that Defendant has exhausted his administrative remedies with the BOP; (2) weigh the

  relevant § 3553(a) factors; (3) conclude that extraordinary and compelling reasons warrant

  compassionate release in this case; and (4) determine that Defendant is not a danger to the

  community. Moreover, Defendant bears the burden of establishing that compassionate release is

  warranted. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a

  defendant, as the § 3582(c)(2) movant, bears the burden of establishing that” compassionate

  release is warranted, but that, even where a defendant satisfies this burden, “the district court still

  retains discretion to determine whether a sentence reduction is warranted”).

    III. DISCUSSION

         In his Motion, Defendant requests either a sentence reduction or a sentence modification

  to home confinement, arguing that his health conditions, particularly his asthma and his newly

  diagnosed anxiety, have now become severe and serious. The Government opposes the request,

  arguing that notwithstanding Defendant’s medical condition, he fails to present extraordinary and

  compelling reasons to warrant compassionate release, the § 3553(a) factors do not support release,

  and Defendant remains a danger to the community. Upon review and consideration, the Court

  concludes that Defendant does not present circumstances warranting compassionate release.

         As an initial matter, the Court recognizes that Defendant has satisfied the administrative

  exhaustion inquiry of the compassionate release analysis, and the Government does not dispute

  that the exhaustion requirement has been satisfied. However, as explained below, Defendant fails

  to demonstrate that extraordinary and compelling circumstances exist in this case.

         Recently updated CDC guidance indicates that the following health conditions can make

  adults of any age more likely to get severely ill due to COVID-19: cancer; chronic kidney disease;




                                                    7
Case 0:17-cr-60223-BB Document 286 Entered on FLSD Docket 06/11/2021 Page 8 of 10

                                                                     Case No. 17-cr-60223-BLOOM


  chronic lung diseases, including asthma (moderate to severe); dementia or other neurological

  conditions; diabetes (type 1 or type 2); Down syndrome; heart conditions, such as heart failure,

  coronary artery disease, cardiomyopathies, or hypertension; HIV infection, immunocompromised

  state (weakened immune system); liver disease; overweight and obesity; sickle cell disease or

  thalassemia; current or former smoking; solid organ or blood stem cell transplant; stroke or

  cerebrovascular disease; and substance use disorders.3 The CDC also states that people with

  moderate-to-severe or uncontrolled asthma are more likely to be hospitalized from COVID-19.4

  Defendant asserts that his underlying health problems, including asthma and hypertension, put him

  at a high risk of serious illness or death if exposed to COVID-19. The Government responds that

  these conditions do not present extraordinary and compelling circumstances, and that Defendant’s

  medical conditions are being sufficiently managed and treated.

         Indeed, in keeping with § 1B1.13, in order for Defendant’s medical conditions to provide

  justification for compassionate release, the Court must find that Defendant is either suffering from

  a terminal illness, or that his serious physical or medical condition, or serious functional or

  cognitive impairment, substantially diminishes his ability to provide self-care and from which he

  is not expected to recover. See U.S. Sent’g Guidelines Manual § 1B1.13, cmt. 1(A). Moreover,

  contrary to Defendant’s argument that the Court is not bound by the Sentencing Guidelines, recent

  Eleventh Circuit precedent in Bryant makes clear that this Court is confined to the circumstances

  described in the Sentencing Guidelines. 996 F.3d at 1248. Upon review of Defendant’s Motion and



  3
      People with Certain Medical Conditions, Centers for Disease Control and Prevention,
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
  (last updated May 13, 2021).
  4
     People with Moderate to Severe Asthma, Centers for Disease Control and Prevention,
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html (last updated Apr. 7,
  2021).


                                                   8
Case 0:17-cr-60223-BB Document 286 Entered on FLSD Docket 06/11/2021 Page 9 of 10

                                                                     Case No. 17-cr-60223-BLOOM


  his medical records, the Court concludes that the record in this case does not support either finding

  under the Sentencing Guidelines. While the Court is certainly sympathetic to Defendant’s health

  conditions and his concerns regarding COVID-19 outbreaks in prison facilities, Defendant has

  failed to demonstrate that extraordinary and compelling circumstances exist.

         Defendant’s medical records do not indicate that his conditions are terminal. See ECF No.

  [279-2]. As the Government point out, the records reflect that Defendant’s treatment for asthma is

  ongoing, and the records contain no indication that Defendant has suffered any asthma

  complications beyond needing an additional prescription for a steroid inhaler, which he received,

  nor has Defendant pointed to any. Defendant’s medical records otherwise do not support the

  conclusion that he is unable to perform activities of daily living or provide self-care. Further,

  Defendant’s medical records do not reflect that his treatments while incarcerated are inadequate to

  care for his medical needs, and he otherwise fails to provide any evidence or argument that his

  health is deteriorating. Moreover, “the BOP Director has not found COVID-19 alone to be a basis

  for compassionate release.” United States v. Harris, No. 2:12-cr-140-FtM-29DNF, 2020 WL

  1969951, at *2 (M.D. Fla. Apr. 24, 2020) (citing United States v. Eberhart, No. 13-cr-313-PJH-1,

  2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General concerns about possible exposure

  to COVID-19 do not meet the criteria for extraordinary and compelling reasons for a reduction in

  sentence . . . .”)). In sum, the medical records in this case reflect that Defendant is receiving

  adequate treatment for his medical conditions, and there is no indication that his ability to provide

  self-care in the prison setting is significantly diminished. Defendant has therefore failed to




                                                   9
Case 0:17-cr-60223-BB Document 286 Entered on FLSD Docket 06/11/2021 Page 10 of 10

                                                                        Case No. 17-cr-60223-BLOOM


   establish that extraordinary and compelling circumstances exist in this case that would warrant a

   sentence modification and his Motion is due to be denied.5

       IV. CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [277], is

   DENIED.

          DONE AND ORDERED in Chambers at Miami, Florida, on June 11, 2021.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

   Copies to:

   Counsel of Record

   Pedro Reyes
   16665-104
   Coleman Low, Federal Correctional Institution
   Inmate Mail/Parcels
   Post Office Box 1031
   Coleman, FL 33521




   5
    Because Defendant’s Motion fails to establish any extraordinary and compelling circumstances under the
   compassionate release analysis, the Court need not address the remaining considerations under § 3553(a)
   or § 3142(g).


                                                     10
